UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2014 ITEM 1. SCHEDULE OF INVESTMENTS Greater China Opportunities Fund As of 1-31-14 (Unaudited) Shares Value Common Stocks 99.2% (Cost $47,701,402) Cayman Islands 0.7% Green Seal Holding, Ltd. (I) 81,000 430,432 China 40.3% Bank of China, Ltd., H Shares 1,502,000 633,964 BBMG Corp., H Shares 881,500 691,620 China Cinda Asset Management Company, Ltd., H Shares (I) 1,175,000 764,284 China Construction Bank Corp., H Shares 2,741,000 1,898,815 China Huiyuan Juice Group, Ltd. (I) 1,079,500 615,801 China Medical System Holdings, Ltd. 723,000 831,664 China Minsheng Banking Corp., Ltd., H Shares 384,000 374,978 China Pacific Insurance Group Company, Ltd., H Shares 234,600 847,387 China Petroleum & Chemical Corp., H Shares 1,270,000 1,001,541 Ctrip.com International, Ltd., ADR (I) 13,078 516,712 ENN Energy Holdings, Ltd. 104,000 672,227 Fu Shou Yuan International Group, Ltd. (I) 241,000 153,655 Hilong Holding, Ltd. 1,509,000 1,148,893 Honworld Group, Ltd. (I) 233,500 274,288 Huadian Fuxin Energy Corp., Ltd., H Shares 1,004,000 456,330 Industrial & Commercial Bank of China, Ltd., H Shares 2,911,500 1,798,845 Kingsoft Corp., Ltd. 440,000 1,432,939 Microport Scientific Corp. 987,000 636,999 Ping An Insurance Group Company, H Shares 125,500 1,013,463 Qihoo 360 Technology Company, Ltd., ADR (I) 6,155 622,147 Shanghai Fosun Pharmaceutical Group Company, Ltd., H Shares 125,000 385,464 Shenzhou International Group Holdings, Ltd. 329,000 1,126,228 SITC International Holdings Company, Ltd. 925,000 407,186 SouFun Holdings, Ltd., ADR 9,354 761,322 Sunac China Holdings, Ltd. 1,407,000 843,066 Tencent Holdings, Ltd. 51,400 3,600,332 Tingyi Holding Corp. 184,000 476,053 Wisdom Holdings Group (I) 2,186,000 1,565,160 Xinyi Solar Holdings, Ltd. (I) 1,786,000 374,968 Hong Kong 29.4% AIA Group, Ltd. 513,200 2,372,237 Beijing Development Hong Kong, Ltd. (I) 2,442,000 884,538 BOC Hong Kong Holdings, Ltd. 274,000 834,519 Cheung Kong Holdings, Ltd. 71,000 1,055,947 Cheung Kong Infrastructure Holdings, Ltd. 132,000 775,311 China Everbright International, Ltd. 1,163,000 1,527,610 China Resources Land, Ltd. 452,000 1,061,652 China Taiping Insurance Holdings Company, Ltd. (I) 370,600 645,589 Hong Kong & China Gas Company, Ltd. 282,810 582,215 Hutchison Whampoa, Ltd. 147,000 1,821,382 Melco International Development, Ltd. 467,000 1,688,256 New World Development Company, Ltd. 535,000 669,057 REXLot Holdings, Ltd. 4,725,000 743,377 Sinopec Kantons Holdings, Ltd. 588,000 684,606 Stelux Holdings International, Ltd. 1,503,000 438,362 Sun Hung Kai Properties, Ltd. 75,000 915,954 Vinda International Holdings, Ltd. 456,000 718,619 Wharf Holdings, Ltd. 150,000 1,021,113 Xinyi Glass Holdings Company, Ltd. 568,000 460,198 1 Greater China Opportunities Fund As of 1-31-14 (Unaudited) Shares Value Macau 2.3% Sands China, Ltd. 191,200 1,470,726 Taiwan 26.5% Advantech Company, Ltd. 93,000 580,722 Aurora Corp. 326,000 652,258 Cathay Financial Holdings Company, Ltd. 629,124 946,079 Chailease Holding Company, Ltd. 328,000 808,965 CTBC Financial Holding Company, Ltd. 1,312,000 863,670 Delta Electronics, Inc. 101,000 552,757 Epistar Corp. (I) 318,000 706,671 Grand Pacific Petrochemical Corp. 1,109,000 803,091 MediaTek, Inc. 86,000 1,146,096 On-Bright Electronics, Inc. 73,000 668,406 Sercomm Corp. 330,000 596,789 Taiwan Semiconductor Manufacturing Company, Ltd. 1,171,089 4,032,589 Teco Electric & Machinery Company, Ltd. 689,000 748,333 Ton Yi Industrial Corp. 650,000 641,192 Tong Hsing Electronic Industries, Ltd. 91,000 466,376 TWi Pharmaceuticals, Inc. (I) 187,000 1,822,202 Universal Cement Corp. 544,000 513,722 Vivotek, Inc. (I) 83,000 472,858 Total investments (Cost $47,701,402)† 99.2% Other assets and liabilities, net 0.8% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (I) Non-income producing security. † At 1-31-14, the aggregate cost of investment securities for federal income tax purposes was $47,766,955. Net unrealized appreciation aggregated $15,983,852, of which $16,755,825 related to appreciated investment securities and $771,973 related to depreciated investment securities. The fund had the following sector composition as a percentage of net assets on 1-31-14: Financials 30.2% Information Technology 27.3% Consumer Discretionary 12.7% Industrials 7.0% Health Care 5.7% Materials 4.8% Energy 4.4% Utilities 3.9% Consumer Staples 3.2% Other Assets and Liabilities 0.8% Total 100.0% 2 Greater China Opportunities Fund As of 1-31-14 (Unaudited) Notes to the Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
